Case 5:18-cr-00258-EJD Document 121-2 Filed 09/30/19 Page 1 of 4




                EXHIBIT B
             Case 5:18-cr-00258-EJD Document 121-2 Filed 09/30/19 Page 2 of 4
                                                                          Office of the Chief Counsel
                                                                          Food and Drug Administration
                                                                          10903 New Hampshire Avenue
                                                                          Silver Spring, MD 20993‐0002




      September 23, 2019

      Via Email

      John C. Bostic
      Assistant United States Attorney
      john.bostic@usdoj.gov


             Re:    Document Request – United States v. Elizabeth Holmes & Ramesh
                    Balwani, 18-CR-00258 EJD (N.D. Cal.)

      Dear John:

      Pursuant to the Court’s July 19, 2019 Order, this letter is to advise you of the status of the
      U.S. Food and Drug Administration’s (“FDA”) production of documents responsive to
      Defendants’ motion to compel in the above-referenced case.

      FDA has taken great efforts to meet the Court’s October 2, 2019 deadline and barring any
      unforeseen personnel or technical issues, it anticipates that it will be in substantial
      compliance with that deadline, as detailed further below. As you know, since the Court’s
      Order, FDA has made four productions to the parties totaling over 2,400 documents /
      25,000 pages. FDA also expects to make a substantial production to the parties on or
      before October 2 of approximately 2,530 documents. The number of documents and
      pages is likely to be more, as approximately 500 additional documents marked as
      responsive and non-privileged, are currently undergoing second-level review.

      Following the Court’s July Order, FDA continued its manual review and production of
      documents while, at the same time, it investigated access to technology-assisted methods
      to facilitate its review. Through a special arrangement with its parent agency, the U.S.
      Department of Health and Human Services, FDA was able to obtain access to an
      electronic document review platform and has, since August, been using that platform to
      de-duplicate, review, and ultimately produce documents responsive to the motion to
      compel. This has helped to streamline this massive review: for example, out of 151,180
      documents from over 65 custodians collected in response to the subpoena issued in the
      SEC matter, 75,181 were identified via metadata as exact duplicates.1 Additionally, FDA
      was able to segregate the remaining documents into the following two buckets:



1For example, if email A was sent to Persons 1, 2, and 3, the platform was able to automatically
determine that email A for Person 1 should be loaded for review (and list Persons 2 and 3 as
additional custodians) without actually loading three copies of email A to the database for review,
thereby cutting the review time for email A by two-thirds.

                                                  1
               Case 5:18-cr-00258-EJD Document 121-2 Filed 09/30/19 Page 3 of 4
                                                                           Office of the Chief Counsel
                                                                           Food and Drug Administration
                                                                           10903 New Hampshire Avenue
                                                                           Silver Spring, MD 20993‐0002

             1) Documents potentially responsive to the motion to compel categories that
                appeared to be unique2: 4,602
             2) Documents potentially responsive to the motion to compel categories that, via a
                textual analysis, appear to be duplicates of documents already in the possession
                of the parties because of prior productions of FDA documents, or duplicates of
                each other3: 39,803

         Since bucket one contains documents that appear to be distinct from those previously
         produced, FDA has made review and production of documents from that bucket its top
         priority. As explained above, of the 4,602 documents in bucket one, FDA expects that
         the parties will receive as many as 3,000 responsive, non-privileged documents on or
         before October 2.

         While the FDA has been focusing its efforts on bucket one, it has also been reviewing
         bucket two in an effort to identify any non-duplicate documents in that bucket. Based on
         the progress to date, FDA has already eliminated 32,470 of the documents in the second
         bucket as duplicates. 7,333 remain in further de-duplication or responsiveness review.
         Many of these documents, while not exact duplicates of previously produced documents,
         are so similar to each other or previously-produced documents that they actually provide
         no new substantive information. Nonetheless, as FDA identifies unique documents
         (even those that actually provide no new substantive information), those documents are
         added to the review population. FDA is aiming to produce the responsive, non-privileged
         documents from this 7,333 subset on or before October 2.

         Although it is difficult for FDA to determine at this point how many responsive, non-
         privileged documents will remain to be produced after October 2, if FDA is not able to
         produce all responsive, non-privileged documents from current bucket two by that time,
         the number left to produce should be no greater than what remains in that bucket, i.e.,
         7,333. Notably, the number is likely to be substantially fewer than that due to continued
         efforts to de-duplicate documents from the second bucket and as a result of
         responsiveness and privilege review.

         It is likely that the following sets of documents will not be included in FDA’s October 2
         production:
               Documents from FDA’s Office of the Chief Counsel, on the basis that all, or the
                  vast majority, of the documents not already captured in productions from other
                  custodians are protected by the attorney-client privilege and/or work product
                  doctrine;
               Documents identified as containing foreign language or technical issues, such as
                  stub files (i.e. archived files that need to be restored from FDA’s network, re-
                  loaded to the platform, and then reviewed);
               A subset of documents from two custodians who were former employees, due to
                  technical difficulties during collection. Among other issues, a corrupt Outlook

2   Not including documents from FDA’s Office of the Chief Counsel
3   Not including documents from FDA’s Office of the Chief Counsel
                                                 2
Case 5:18-cr-00258-EJD Document 121-2 Filed 09/30/19 Page 4 of 4
